                Case 16-31759-bjh13 Doc 77 Filed 10/24/19            Entered 10/24/19 11:08:58       Page 1 of 4

Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062, Telephone: (214) 855-9200 Facsimile:
(214) 965-0758
                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                                            DALLAS DIVISION
 IN RE:
                                                                    Case No. 16-31759-BJH-13
                                                                    Hearing Date: 2/6/2020 8:30 AM
 FRANK J GRAYSON (xxx-xx-3307)

 4537 BONNYWOOD DR
 MESQUITE, TX 75150
                                                                    CHAPTER 13
 Debtor

ATTENTION US BANK TRUST NA, Court Claim No. 4
                                 NOTICE OF AMOUNT DEEMED NECESSARY TO CURE MORTGAGE ARREARS
                          (per Local Bankruptcy Rule 3002-2 regarding Trustee's Mid Case Audit of Plan and Mortgage)


                                                         SCHEDULING ORDER

A Scheduling Order will be served by the Bankruptcy Clerk which will establish specific, important, and mandatory
dates and deadlines concerning this Notice. If there is any conflict between the Scheduling Order and this Notice, the
Scheduling Order will control.

                                                         RESPONSE REQUIRED

ON OR BEFORE 60 DAYS FROM THE SERVICE OF THIS NOTICE OF AMOUNT DEEMED NECESSARY TO CURE
MORTGAGE ARREARS, IF THE CREDITOR/HOLDER NAMED ABOVE DISPUTES THE INFORMATION IN THE NOTICE,
THE CREDITOR/HOLDER MUST FILE WITH THE CLERK OF THE COURT AT U.S. BANKRUPTCY COURT, 1100
COMMERCE ST 14TH FLOOR, DALLAS, TEXAS, 75242, A WRITTEN RESPONSE AND SERVE IT ON THE DEBTOR,
DEBTOR'S ATTORNEY, AND THE CHAPTER 13 TRUSTEE, PURSUANT TO LOCAL BANKRUPTCY RULE 3002 -2(c),
INDICATING WHETHER THE CREDITOR/HOLDER DISPUTES THE INFORMATION IN THIS NOTICE.

THE RESPONSE MUST ALSO ITEMIZE CURE AMOUNTS OR POST -PETITION ARREARS, IF ANY, THAT THE
CREDITOR/HOLDER CONTENDS EXIST AS OF THE DATE OF THE RESPONSE.

FAILURE BY CREDITOR/HOLDER NAMED ABOVE TO RESPOND TIMELY TO THIS NOTICE MAY RESULT IN THE ENTRY
OF A DEFAULT ORDER BY THE COURT DEEMING THE MORTGAGE TO BE CURRENT, OR DELINQUENT IN THE
AMOUNT(S) SET FORTH IN THIS NOTICE.

THE ENTRY OF SUCH AN ORDER MAY PRECLUDE THE CREDITOR/HOLDER OF THE CLAIM FROM ASSERTING OTHER
CURE AMOUNTS OR POST-PETITION ARREARS THAT ALLEGEDLY ACCRUED BEFORE THE DATE OF THIS NOTICE IN
ANY CONTESTED MATTER OR ADVERSARY PROCEEDING IN THE CASE OR IN ANY OTHER MATTER, MANNER, OR
FORUM AFTER DISCHARGE IN THIS CASE, UNLESS THE COURT DETERMINES, AFTER NOTICE AND HEARING, THAT
THE FAILURE WAS SUBSTANTIALLY JUSTIFIED OR IS HARMLESS.
             Case 16-31759-bjh13 Doc 77 Filed 10/24/19               Entered 10/24/19 11:08:58             Page 2 of 4

                                                                              Notice of Amount Deemed Necessary to Cure Mortgage Arrears
                                                                                                                    FRANK J GRAYSON
                                                                                                                                 Page 2


                                                    NEGATIVE NOTICE
                                           (per Local Bankruptcy Rule 9007-1(c))

NO HEARING WILL BE CONDUCTED ON THIS "NOTICE OF AMOUNT DEEMED NECESSARY TO CURE MORTGAGE
ARREARAGE" UNLESS A WRITTEN RESPONSE BY THE CREDITOR/HOLDER NAMED ABOVE IS FILED BEFORE THE
CLOSE OF BUSINESS AT LEAST 60 DAYS FROM THE DATE OF SERVICE HEREOF, OR UNLESS A WRITTEN RESPONSE
BY THE DEBTOR IS FILED BEFORE THE CLOSE OF BUSINESS AT LEAST 90 DAYS FROM THE DATE OF SERVICE
HEREOF, WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT U.S. BANKRUPTCY COURT, 1100
COMMERCE ST 14TH FLOOR, DALLAS, TEXAS, 75242.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK, AND A COPY SHALL BE SERVED UPON THE
DEBTOR, COUNSEL FOR THE DEBTOR, IF ANY, THE CREDITOR/HOLDER, COUNSEL FOR THE CREDITOR/HOLDER, IF
ANY, AND THE CHAPTER 13 TRUSTEE.

IF A RESPONSE IS TIMELY FILED BY CREDITOR/HOLDER OR THE DEBTOR, A PRE -HEARING CONFERENCE WILL BE
HELD AT 8:30 AM ON 02/06/2020 AT THE OFFICE OF TOM POWERS, CHAPTER 13 TRUSTEE, 105 DECKER COURT,
SUITE 120, 1ST FLOOR, IRVING, TX 75062. ANY MATTERS UNRESOLVED AT THE TRUSTEE 'S PRE-HEARING
CONFERENCE WILL BE HEARD BY THE COURT AT 2:00 pm ON 02/06/2020.


IF NO RESPONSE IS TIMELY FILED, THE INFORMATION CONTAINED IN THIS NOTICE WILL BE DEEMED UNOPPOSED
AND/OR UNDISPUTED, AND THE COURT WILL ISSUE AN ORDER BY DEFAULT, FINDING THE MORTGAGE TO BE
CURRENT, OR DELINQUENT IN THE AMOUNT SET FORTH HEREIN, AS OF THE DATE OF THIS NOTICE.

Pursuant to Local Bankruptcy Rule 3002-2(b), the Chapter 13 Trustee, Tom Powers, files this Notice of Amount Deemed
Necessary to Cure Mortgage Arrears ("Notice").


                                                      PLAN ARREARAGE

To the Trustee's knowledge, the Debtor are current on their plan, or if not, the amount believed necessary to cure any default on
the plan is $1,431.00.
                Case 16-31759-bjh13 Doc 77 Filed 10/24/19              Entered 10/24/19 11:08:58              Page 3 of 4

                                                                                 Notice of Amount Deemed Necessary to Cure Mortgage Arrears
                                                                                                                       FRANK J GRAYSON
                                                                                                                                    Page 3


                                       PRE-PETITION MORTGAGE ARREARAGE

The amount believed necessary to cure any pre-petition home mortgage arrearage claim(s) ("cure amount") is as follows

Name of Creditor: US BANK TRUST NA
Claim Type: HOME MORTGAGE ARREARAGE
                                                                                                                 Remaining Amount to
Court Claim #   Trustee Claim#   Account Number   Claim Amount   Claim Allowed             Amount Paid            be Paid by Trustee


      4               11              8288        $33,948.47      $33,948.47     Principal +     $22,094.67 +         $11,853.80
                                                                                     Interest           $0.00

Total Amount Paid By Trustee:
PRINCIPAL AMOUNT NECESSARY TO CURE pre-petition MORTGAGE ARREARAGE CLAIM (TRUSTEE CLAIM #11) TO
BE PAID BY THE TRUSTEE, IF ANY: $11,853.80

                            ONGOING "CURRENT" MONTHLY MORTGAGE PAYMENTS



Name of Creditor: US BANK TRUST NA
Claim Type: HOME MORTGAGE REGULAR PAYMENT

Court Claim #   Trustee Claim#   Account Number   Claim Amount   Claim Allowed


      4               17              8288        $195,375.41    $195,375.41



Total Amount Paid By Trustee:     - NONE




THE ONGOING "CURRENT" MONTHLY MORTGAGE PAYMENTS ARE, ACCORDING TO THE PLAN, TO BE PAID DIRECT
BY THE DEBTOR. THE TRUSTEE HAS NO KNOWLEDGE OF THE STATUS OF THOSE ONGOING PAYMENTS, OR ANY
POST-PETITION ARREARS THEREON, EXCEPT AS NOTED ABOVE. HOWEVER, THE HOLDER OF THE CLAIM MUST
ITEMIZE IN ITS RESPONSE ANY OTHER PRE-PETITION ARREARAGES OR ANY POST-PETITION ARREARS THAT THE
HOLDER CONTENDS EXIST AS OF THE DATE OF THE RESPONSE; OTHERWISE THE COURT WILL ISSUE AN ORDER
BY DEFAULT, FINDING THE MORTGAGE TO BE CURRENT AS OF THE DATE OF THIS NOTICE.
                 Case 16-31759-bjh13 Doc 77 Filed 10/24/19                                Entered 10/24/19 11:08:58                    Page 4 of 4

                                                                                                     Notice of Amount Deemed Necessary to Cure Mortgage Arrears
                                                                                                                                           FRANK J GRAYSON
                                                                                                                                                        Page 4

     Date: 10/24/2019                                                                RESPECTFULLY SUBMITTED,

                                                                                     /s/ Thomas D. Powers
                                                                                     Thomas D. Powers, Trustee
                                                                                     State Bar No. 16218700
                                                                                     Office of the Standing Chapter 13 Trustee
                                                                                     105 Decker Ct
                                                                                     Suite 1150 11th Floor
                                                                                     Irving, TX 75062, Telephone: (214) 855-9200 Facsimile:
                                                                                     (214) 965-0758

                                                                   CERTIFICATE OF SERVICE

        The undersigned does hereby ceritfy that a true and correct copy of the foregoing was sent to all parties as listed below on
 October 24, 2019, either electronically or via U.S. First Class Mail.

Debtor:           Frank J Grayson, 4537 Bonnywood Dr, Mesquite, Tx 75150
Attorney:         Bailey And Galyen, 1901 Airport Frwy, Bedford, Tx 76021**
Creditor(s):      County Of Dallas, Co Linebarger Goggan Blair Et Al, 2777 N Stemmons Fwy Ste 1000, Dallas, Tx 75207**
                  Us Bank Trust Na, Sn Servicing Corp, 323 Fifth St, Eureka, Ca 95501
**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.

      Date: 10/24/2019                                                                 RESPECTFULLY SUBMITTED,

                                                                                       /s/ Thomas D. Powers
                                                                                       Thomas D. Powers, Trustee
                                                                                       State Bar No. 16218700
                                                                                       Office of the Standing Chapter 13 Trustee
                                                                                       105 Decker Ct
                                                                                       Suite 1150 11th Floor
                                                                                       Irving, TX 75062, Telephone: (214) 855-9200 Facsimile:
